Allowable Subject Matter


Claims 1-15 are allowed.

The following is an examiner’s statement of reasons for allowance: 

Regarding independent claims 1 and 13-14, the prior art of Hoda (US9883127) discloses a camera that has large and small opening for image and focus pixels. The prior art of Kusaka (US7873267) discloses a camera with dual focus detection pixels and imaging pixels. The prior art of Lenchenkov (US2010/0308427) discloses 
pixel that comprises a microlens, wherein the light guide in each pixel is formed 
from a plurality of dielectric layers each of which has an index of refraction 
and each of which has an opening of a different size. The prior art of Chang (US20080194076) discloses backside image sensor with different wiring layer. Thus, while many references teaches plurality of image capture region with different arrangement of microlens, photodiode and wiring outputs/ lines, none of the references alone or in combination, provide a motivation to teach: “an opening area of the second opening being smaller than an 10opening area of the first opening; a first photoelectric converter that converts light from the first opening to an electric charge; a second photoelectric converter that converts light from the second opening to an electric charge; 15a first transfer device for transferring the electric charge converted by the first photoelectric converter; a second transfer device for transferring the electric charge 

Regarding claims 2-12, the claims are allowed as being depending upon the allowed claim 1.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUNG H LAM whose telephone number is (571)272-7367.  The examiner can normally be reached on 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TWYLER HASKINS can be reached on (571) 272-7406.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/HUNG H LAM/Primary Examiner, Art Unit 2698                                                                                                                                                                                                        10/09/2021